DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The terms “releasable” and “resettable” are not found in the specification.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1, 5, 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Page et al. (USP 7,380,609) in view of Garrett et al. (USP 6,810,954). 
	With respect to claim 1, Page et al. disclose a subassembly with at least two pressure sealing mechanisms, comprising (i) a burst disc (26, see column 5 lines 7-11) and (il) and a profile plug (30) for sealing and configured to reseal the subassembly, the 
	With respect to claim 5, Page et al. disclose a subassembly for horizontal and vertical wellbore completions with at least two pressure sealing mechanisms, the pressure sealing mechanisms being (i) a single-use burst disc for sealing (26, see column 5 lines 7-11) and (ii) a mating profile plug (30) to form a seal when required for sealing, the mating profile plug having a releasable and resettable connection to wireline (see column 10 lines 50-59, wherein the plug is set with wireline and wireline retrievable, so it is releasable and resettable to wireline).  Garrett et al. disclose a profile recess (95/97) for wireline plugs in order to lock and land plugs (see column 9 lines 4-19).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Page by including a profile recess as taught by Garrett et al. for the purpose of landing and locking the wireline plug.  The combination of Page et al. in view of Garrett et al. teaches a plug that lands, sets, and is received in the profile.
	With respect to claims 8 and 9, Page et al. in view of Garrett et al. disclose wherein the profile fitting recess and the profile plug are configured to stop fluid flow from below the subassembly up through the subassembly when the profile plug is .
Response to Arguments
4.	Applicant's arguments filed 3/14/21 have been fully considered but they are not persuasive. 
	With respect to the claims, the Applicant submits that “the prior art does not disclose or render obvious the ‘profile plug having a releasable and resettable connection to wireline’ as recited in amended claims 1 and 5”.  The Examiner respectfully disagrees.  The prior art discloses a wireline retrievable plug.  As the plug is set with a wireline and then retrieved with a wireline, it is releasable and resettable to wireline.  
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nicole Coy/Primary Examiner, Art Unit 3672